AHCA CONTRACT NO. FA523

AMENDMENT NO. 6

THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the “Agency” and AMERIGROUP FLORIDA,
INC., hereinafter referred to as the “Vendor”, is hereby amended as follows:

1. Standard Contract, Section II.A, Contract Amount, the first sentence is
hereby amended to now read:

To pay for contracted services according to the conditions of Attachment I in an
amount not to exceed $668,923,610.00, (an increase of $2,139,090.00), subject to
the availability of funds.



  2.   Attachment I, section 90.0, Payment and Authorized Enrollment Levels,
Table 2 is hereby amended to read as follows:

                                                                         
Table 2.
                                                                        Area
wide Age-banded Capitation Rates for All Agency Areas of the State other than
Areas 5, 6, 7, and 8.
                                               
Area 09
          General Rates
                  Plan -
  015005310(PALM BEACH)                        
 
  <1 year   1-5   6-13   14-20 Male   14-20 Female   21-54 Male   21-54 Female  
55-64   65+
TANF/FC/SOBRA
  316.78   70.74   44.52   49.17   101.48   125.24   190.60   266.97   266.97
SSI/No Medicare
  3344.05   405.22   211.12   221.15   221.15   633.22   633.22   610.93  
610.93
SSI/Part B
  267.20   267.20   267.20   267.20   267.20   267.20   267.20   267.20   267.20
SSI/Part A & B
  320.32   320.32   320.32   320.32   320.32   320.32   320.32   320.32   224.19
Area 10
          General Rates
          Plan -
  015005311(BROWARD)                                
 
  <1 year   1-5   6-13   14-20 Male   14-20 Female   21-54 Male   21-54 Female  
55-64   65+
TANF/FC/SOBRA
  328.74   73.77   46.68   51.61   105.94   131.31   199.49   280.33   280.33
SSI/No Medicare
  4151.82   503.54   263.75   275.32   275.32   788.23   788.23   761.08  
761.08
SSI/Part B
  287.04   287.04   287.04   287.04   287.04   287.04   287.04   287.04   287.04
SSI/Part A & B
  351.55   351.55   351.55   351.55   351.55   351.55   351.55   351.55   245.95
Area 11
          General Rates
          Plan -
  015005312(DADE)                                
 
  <1 year   1-5   6-13   14-20 Male   14-20 Female   21-54 Male   21-54 Female  
55-64   65+
TANF/FC/SOBRA
  409.16   91.08   56.97   62.97   130.55   160.40   244.76   341.98   341.98
SSI/No Medicare
  4551.55   550.33   286.57   299.62   299.62   857.90   857.90   827.83  
827.83
SSI/Part B
  449.17   449.17   449.17   449.17   449.17   449.17   449.17   449.17   449.17
SSI/Part A & B
  416.90   416.90   416.90   416.90   416.90   416.90   416.90   416.90   292.00



  3.   Attachment I, section 90.0, Payment and Authorized Enrollment Levels,
Table 3 is hereby amended to read as follows:

Table 3

Area

Age-banded Capitation Rates, Including Community Mental Health and Mental Health
Targeted Case Management

Table 3.
Areas 5, 6, 7, and 8 Age-banded Capitation Rates, Including Community Mental
Health and Mental Health Targeted Case Management

Area 05 General Rates plus Mental Health Plan — 015005304(PASCO)
015005305(PINELLAS)

<1 year 1-5 6-13 14-20 Male 14-20 Female 21-54 Male 21-54 Female 55-64 65+

                                                                 
TANF/FC/SOBRA
    345.77       79.28       51.94       57.32      114.37       139.01      
210.44       291.84       291.84  
SSI/No Medicare
    3265.63       429.24       240.86       235.59      235.59       628.37    
  628.37       594.95       594.95  
SSI/Part B
    266.87       266.87       266.87       266.87      266.87       266.87      
266.87       266.87       266.87  
SSI/Part A & B
    318.72       318.72       318.72       318.72      318.72       318.72      
318.72       318.72       225.77  

Area 06 General Rates plus Mental Health Plan — 015005300(HILLSBOROUGH)
015005307(POLK) 015005318(MANATEE)

<1 year 1-5 6-13 14-20 Male 14-20 Female 21-54 Male 21-54 Female 55-64 65+

                                                                 
TANF/FC/SOBRA
    330.07       75.91       61.92       67.67      122.23       135.83      
204.29       282.98       282.98  
SSI/No Medicare
    3017.05       371.69       265.72       243.82      243.82       647.81    
  647.81       587.26       587.26  
SSI/Part B
    242.29       242.29       242.29       242.29      242.29       242.29      
242.29       242.29       242.29  
SSI/Part A & B
    288.09       288.09       288.09       288.09      288.09       288.09      
288.09       288.09       202.64  

AHCA Contract No. FA523, Amendment No. 6, Page 1 of 2

AHCA Form 2100-0002 (Rev. NOV03)


1



AMERIGROUP FLORIDA, INC. Medicaid HMO Contract

Area 07 General Rates plus Mental Health Plan — 015005308(ORANGE)
015005313(SEMINOLE) 015005314(OSCEOLA)

                                                                 
 
  <1 year     1-5       6-13     14-20 Male 14-20 Female   21-54 Male   21-54
Female     55-64       65+  
TANF/FC/SOBRA
    337.20       76.92       58.07       59.10          114.69       136.45    
  206.32       287.87     287.87

SSI/No Medicare 3217.90 406.84 260.45 239.73 239.73 628.24 628.24 594.96 594.96
SSI/Part B 266.03 266.03 266.03 266.03 266.03 266.03 266.03 266.03 266.03
SSI/Part A & B 293.59 293.59 293.59 293.59 293.59 293.59 293.59 293.59 208.25

Area 08 General Rates plus Mental Health Plan — 015005302(LEE)
015005306(SARASOTA)

<1 year 1-5 6-13 14-20 Male 14-20 Female 21-54 Male 21-54 Female 55-64 65+

TANF/FC/SOBRA 296.69 67.77 46.25 49.88 98.88 119.48 180.88 251.72 251.72
SSI/No Medicare 3079.31 393.43 223.95 221.50 221.50 594.93 594.93 563.76 563.76
SSI/Part B 243.57 243.57 243.57 243.57 243.57 243.57 243.57 243.57 243.57
SSI/Part A & B 292.10 292.10 292.10 292.10 292.10 292.10 292.10 292.10 206.49



  4.   Attachment I, Section 90.0, Payment and Authorized Enrollment Levels,
Table 3, the second paragraph is hereby amended to now read:

Notwithstanding the payment amounts which may be computed with the above rate
table, the sum of total capitation payments under this contract shall not exceed
the total contract amount of $668,923,610.00, (an increase of $2,139,090.00),
expressed on page seven of this contract.



  5.   This amendment shall begin on May 1, 2005, or the date on which the
amendment has been signed by both parties, whichever is later.

All provisions in the Contract and any attachments thereto in conflict with this
amendment shall be and are hereby changed to conform with this amendment.

All provisions not in conflict with this amendment are still in effect and are
to be performed at the level specified in the Contract.

This amendment and all its attachments are hereby made a part of the Contract.

This amendment cannot be executed unless all previous amendments to this
Contract have been fully executed.

IN WITNESS WHEREOF, the parties hereto have caused this 2 page amendment
(including all attachments) to be executed by their officials thereunto duly
authorized.

              AMERIGROUP FLORIDA, INC.   STATE OF FLORIDA, AGENCY FOR HEALTH
CARE ADMINISTRATION
SIGNED
BY: BY:
  SIGNED

 

 


 
             
       
 
           
NAME: Don Gilmore
TITLE:CEO
  NAME: Alan Levine  
TITLE:  
Secretary
 
           
DATE:
  DATE:  
 




      THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY AHCA Contract
No. FA523, Amendment No. 6, Page 2 of 2  

AHCA Form 2100-0002 (Rev. NOV03)

2